Citation Nr: 1734575	
Decision Date: 08/22/17    Archive Date: 08/30/17

DOCKET NO.  13-27 454	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1. Entitlement to service connection for onychomycosis, claimed as fungal condition on toenails.

2. Entitlement to an increased rating in excess of 20 percent for the service-connected degenerative joint disease of the lumbar spine.


ATTORNEY FOR THE BOARD

M. Mac, Counsel



INTRODUCTION

The Veteran had active service from October 1991 to October 1993. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from January 2010 and July 2014 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  

In May 2015, the Board remanded the issue of entitlement to a higher rating for degenerative joint disease of the lumbar spine for further development.  The Board also remanded the issues of entitlement to service connection for onychomycosis, claimed as fungal condition on toenails and a gastrointestinal disorder, claimed as gastroesophageal reflux disease (GERD), for the issuance of a Statement of the Case (SOC).  See Manlincon v. West, 12 Vet. App. 238 (1999).  The RO in a May 2017 rating decision granted service connection for gastroenteritis (also claimed as GERD), which is a full grant of the benefit sought.  Thus, this issue is no longer in appellate status.  As for the claim of entitlement to service connection for onychomycosis, it is currently before the Board, as an SOC was issued in March 2017 and as the Veteran perfected his appeal in April 2017.  

In June 2016, a vocational rehabilitation claim, VA Form 28-1900, was received from the Veteran.  The Board hereby refers it to the RO for appropriate action.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

After carefully considering this matter, and for reasons expressed immediately below, the Board finds that this case must be remanded for further development.  The Board regrets the delay associated with this remand, especially considering that this matter was the subject of a previous remand.  However, for the following reasons another remand is necessary to ensure that the Veteran is accorded full compliance with the statutory duty to assist.

First, as for the issue of entitlement to service connection for onychomycosis, claimed as fungal condition on toenails, VA treatment records in July 2014 show that the Veteran was treated for onychomycosis and in the past required surgical toe nail removal.  The Veteran contends that the toenail on his right big toe was surgically removed during service at Treatment Center 4 at Fort Riley, Kansas.  See March 2017 statement.  He also stated that during service a doctor told him that he had fungus in his nails as a result of fungus in the leather used to make combat boots.  See October 2013 statement.  The Veteran's DD 214 shows that he served at Fort Riley and was a medical specialist in service.  However, his service treatment records do not show that he was treated for a fungal infection or that he underwent the surgical removal of a toenail.  Thus, an attempt needs to be made to associate any outstanding service treatment records with the Veteran's claims folder.  

Second, a VA examination is warranted to determine the nature and etiology of the Veteran's onychomycosis, claimed as fungal condition on toenails, as there is competent evidence of the condition, evidence suggesting that the disability may be related to service, and insufficient competent evidence of file to decide the claim.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Third, the notice requirements of the Veterans Claims Assistance Act of 2000 (VCAA) do not appear to have been met with regard to the issue of service connection for onychomycosis, claimed as fungal condition on toenails.  Thus, the Veteran should be sent a VCAA-compliant notice letter pertaining to this claim.  

Fourth, as for the issue of entitlement to an increased rating in excess of 20 percent for the service-connected degenerative joint disease of the lumbar spine, the Veteran was last afforded a VA spine examination in January 2014.  Although the Veteran has not specifically asserted that his service-connected degenerative joint disease of the lumbar spine has increased in severity since that last examination, the fact remains that the findings provided by the January 2014 VA examination are well over three years old, and, as such, are stale.  Consequently, the Board finds that a more current examination is necessary.  Green v. Derwinski, 1 Vet. App. 121 (1991) (VA has a duty to provide the Veteran with a thorough and contemporaneous medical examination); Caffrey v. Brown, 6 Vet. App. 377 (1994) (determining that the Board should have ordered a contemporaneous examination of the Veteran because a 23-month-old examination was too remote in time to support adequately the decision in an appeal for an increased rating).  

Fifth, in Correia v. McDonald, 28 Vet. App. 158 (2016), the United States Court of Appeals for Veterans Claims (Court) emphasized that 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on active and passive motion, in weight-bearing and non-weight-bearing.  Such findings were not completely provided on the January 2014 VA examination for the low back.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination/opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

Lastly, in the May 2015 remand, the Board noted that, although the January 2014 VA medical examiner checked "No" when asked if the Veteran had any neurological abnormalities or findings related to the lumbar spine, the examiner provided no rationale for the medical opinions.  Thus, the Board requested that a supplemental medical opinion be obtained in order for the examiner to address whether it is at least as likely as not (i.e., to at least a 50-50 degree of probability) that the Veteran has radiculopathy and/or neuropathy of the lower extremities due to the service-connected lumbar spine disability.  Such an opinion was obtained in March 2017.  However, the examiner merely stated that the April 2015 MRI did not show nerve root impingement.  Where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App 268 (1998).  

Accordingly, the case is REMANDED for the following action:

1. Send the Veteran a VCAA notice letter which informs him of what the evidence must show to establish service connection for onychomycosis, claimed as fungal condition on toenails.

2. Contact the National Personnel Records Center, Records Management Center, and any other appropriate repository of records to obtain any outstanding service treatment records during the Veteran's period of active service from October 1991 to October 1993, to include records documenting toenail fungus and the surgical removal of the toenail on the right big toe in Treatment Center 4 at Fort Riley, Kansas.  Follow the procedures for obtaining the records set forth by 38 C.F.R. § 3.159(c).  If VA attempts to obtain any outstanding records which are unavailable, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).

3. Schedule the Veteran for an appropriate VA examination to assess the etiology of onychomycosis, claimed as fungal condition on toenails.  The claims file, to include a complete copy of this REMAND, must be made available to the examiner, and the report of the examination should include a discussion of the Veteran's documented medical history and assertions.  All necessary tests and studies should be accomplished, and all clinical findings reported in detail.

The examiner should provide an opinion whether it is at least as likely as not (50 percent probability or more) that any onychomycosis, claimed as fungal condition on toenails, was incurred in or aggravated during the Veteran's active service.  

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be acknowledged and considered in formulating any opinion.

A clear explanation for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  If the examiner is unable to provide an opinion he or she should explain why. 

4. Schedule the Veteran for a VA examination of the spine by an examiner other than the one who conducted the January 2014 VA examination to the extent possible.  The entire claims file, to include a complete copy of this REMAND, must be made available to the examiner designated to examine the Veteran and the report of the examination should include a discussion of the Veteran's documented medical history and assertions.  Any necessary studies or tests should be conducted.  Upon review of the record and interview and examination of the Veteran, the examiner is asked to do the following:

a.) Utilize the appropriate Disability Benefits Questionnaire in evaluating the service-connected degenerative joint disease of the lumbar spine.  The examination report must include all findings necessary to rate the disability, including range of motion measurements for painful joints on both active and passive motion, in weight-bearing and non-weight bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.
b.) Based on review of the appropriate records, the examiner also should provide opinions on the following:

(1) Is it at least as likely as not (i.e., to at least a 50-50 degree of probability) that the Veteran has radiculopathy and/or neuropathy of the lower extremities due to the service-connected degenerative joint disease of the lumbar spine?  If so, the examiner should identify all the nerves affected and determine whether the findings represent complete paralysis of each affected nerve or nerves; or, mild, or moderate, or moderately severe, or severe incomplete paralysis of each affected nerve or nerves.  If there is overlapping symptomatology among multiple nerves, the examiner should to the extent possible identify the impaired nerve that is most analogous to the Veteran's symptoms.  

(2) The examiner must report the number of incapacitating episodes that the Veteran has experienced as well as their duration in the past twelve months. (NOTE: For VA rating purposes, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome requiring bed rest prescribed by a physician and treatment by a physician).

In rendering the above opinions, the examiner is asked to comment on VA records dated in July 2014 that show an assessment of lumbar radiculopathy with neuropathic symptoms, an April 2015 MRI that shows the ordering diagnosis was radiculopathy, and records dated in March 2012 that show the Veteran was applying for leave under the Family and Medical Leave Act (FMLA) due to his low back disability.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be acknowledged and considered in formulating any opinion.  For all opinions rendered, the examiner must explain the rationale.  If the examiner is unable to provide an opinion he or she should explain why.  

5. Review the medical opinions/examinations obtained above to ensure that the remand directives have been accomplished.  If all questions posed are not answered or sufficiently answered, the case should be returned to the examiner for completion of the inquiry.

6. Thereafter, readjudicate the issues currently on appeal, as are listed on the title page of this Remand.  If any benefit sought is not granted, the Veteran and his representative must be furnished a Supplemental Statement of the Case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.  

No action is required of the Veteran until he is notified by VA.  However, he is advised of his obligation to cooperate in ensuring that the duty to assist is satisfied.  Kowalski v. Nicholson, 19 Vet. App. 171 (2005); Wood v. Derwinski, 1 Vet. App. 190 (1991).  His failure to help procure treatment records, or to report for a scheduled VA examination, may impact the decision made.  38 C.F.R. § 3.655 (2016).  He is advised that he has the right to submit additional evidence and argument, whether himself or through his representative, with respect to this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  It must be afforded prompt treatment.  The law indeed requires that all remands by the Board or the Court be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).  




_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Only a decision of the Board is appealable to the Court.  38 U.S.C.A. § 7252 (West 2014).  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).  

